Citation Nr: 0807484	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from February 
1965 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The veteran's disagreement with the RO's denial 
of service connection for bilateral hearing loss and 
asbestosis led to this appeal.

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A copy of the transcript of that 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has a bilateral hearing loss 
disability attributable to service.  The veteran testified 
that he worked long hours in an engine room on a ship, and 
that this noise exposure led to hearing loss.  The veteran 
further testified that upon being married after service his 
wife noticed that he experienced hearing loss.  The National 
Personnel Records Center (NPRC), however, has notified VA 
that the veteran's service medical records are not 
available.  The Board is aware that in such a situation where 
service medical records are not available that VA has a 
heightened duty to assist a claimant in developing his claim.  
 See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The record contains a January 2000 audiology consultation 
note.  The veteran reported that he had purchased hearing 
aids approximately ten years prior.  The hearing aids were 
destroyed in a car fire.  The audiologist completing the 
record noted that the veteran had nasal surgery about eight 
years prior, following a motor vehicle accident.  The veteran 
did not know the onset of the hearing loss, but the veteran 
thought it preceded the motor vehicle accident.  The 
audiologist reported that the veteran had speech 
discrimination scores of 92 percent in the right ear and 88 
in the left ear.  In an October 2000 record, a clinician 
found that the veteran had stable, long term asymmetric 
hearing loss, noting that the "one ear" was probably 
congenital.  

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.  

Although the audiologist did not indicate that the speech 
discrimination scores recorded in the January 2000 record 
were obtained using the Maryland CNC Test, the Board finds 
that this record constitutes competent medical evidence that 
the veteran has a current hearing loss disability as defined 
by the applicable VA regulation, 38 C.F.R. § 3.385. 

In view of the foregoing, to include the missing service 
medical records, a current diagnosis of a hearing loss 
disability as defined by VA, and the veteran's credible 
testimony of noise exposure while working in the engine room 
of a ship, the Board finds that VA has a duty to provide a VA 
audiology examination in which the examiner provides an 
opinion regarding whether the veteran has a bilateral hearing 
loss disability that began during his period of active 
service or as the result of his prolonged exposure to 
excessive noise while on active duty.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Regarding the claim for service connection for asbestosis, 
the Board notes that the veteran testified that he took part 
in a class action law suit regarding exposure to asbestosis.  
The claims file includes two private medical records 
regarding asbestosis.  In an August 1997 letter, a clinician 
noted that a single chest X-ray was reviewed for evidence of 
asbestosis.  He noted that interstitial fibrosis was observed 
in the bases of both lungs.  The physician further indicated 
that these findings were consistent with asbestosis.  In a 
November 2001 record, the clinician completing the record 
marked that the veteran had non-disabling interstitial lung 
disease.  

The veteran underwent a VA respiratory examination in April 
2003.  The examiner documented the history of asbestos 
exposure in service.  The examiner indicated that this 
asbestos exposure appeared to be the most likely source for 
asbestosis, since subsequent exposure had been minimal.  The 
examiner noted that the veteran had not used tobacco since 
adolescence or received any specific treatment for pulmonary 
disease.  It was observed that the definitive diagnosis of 
asbestosis was difficult to establish with absolute 
certainty.  The examiner reported that chest X-rays, a 
computed tomography (CT) scan of the chest without contrast 
and a pulmonary function test was non-remarkable.  The 
diagnosis was history of asbestos exposure in service with 
previous X-ray compatible with or suggestive of asbestosis.  
The examiner added that no clinical evidence of asbestosis 
was present currently.

VA Adjudication Procedure Manuel contains directives on 
developing claims based on asbestos exposure.  The Manual 
provides that the latent period varies from 10 to 45 or more 
years between the first exposure and development of a 
disease.  See M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section H, Paragraph 29 and M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 9.  (Emphasis added.)   

A review of the private medical records indicates that 
interstitial fibrosis was observed in the bases of both 
lungs, but as outlined above, a VA examination revealed no 
clinical evidence of asbestosis.  The RO has conceded that 
the veteran was exposed to asbestos.  Based on the 
conflicting evidence of record regarding whether there is a 
current lung disability due to the conceded asbestos 
exposure, the Board finds that the veteran should be provided 
with a more current and thorough   pulmonary examination to 
determine the etiology and approximate onset date of any lung 
disease that is currently present.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007); 
McLendon, supra.  

The Board also finds that upon remand additional assistance 
should be provided to the veteran regarding obtaining 
evidence.  During the veteran's testimony, he noted that he 
received audiological testing while employed by a railroad 
company.  After obtaining any needed consent from the 
veteran, the AMC/RO should make reasonable efforts to obtain 
any relevant records in the railroad company's possession.  
38 C.F.R. § 3.159(c)(1) (2007).

In a September letter written by the veteran, he indicated 
that he went on "disability" in 1993.  He did not indicate 
what type of disability assistance this was.  The AMC/RO 
should contact the veteran to inquire as to what type of 
disability assistance he was awarded.  The AMC/RO should make 
reasonable efforts to obtain any relevant records.  

In this regard, the Board notes that VA has a duty to obtain 
Social Security Administration (SSA) records when it has 
actual notice that the veteran was receiving SSA benefits.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187- 88 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  If the AMC/RO receives a response 
that the veteran receives SSA disability benefits, the AMC/RO 
should contact SSA and obtain and associate with the claims 
file copies of the veteran's records regarding SSA benefits, 
including any medical records in its possession. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).

Lastly, the Board notes that the veteran was issued a 
Veterans Claims Assistance Act of 2000 (VCAA) notification 
letter regarding the claims on appeal in May 2002.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

Review of the May 2002 VCAA notification letter reveals that 
it does not inform the veteran to provide any evidence in his 
possession that pertains to the claims and the veteran had 
not been provided notice of how a disability rating and 
effective date is established, as required by Dingess.  In 
addition, the veteran should be issued a notification letter 
that specifically informs the veteran of the evidence needed 
to substantiate a claim for service connection for 
asbestosis.  Upon remand, the veteran should be provided such 
notice.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In addition, this letter should 
specifically inform the veteran of the 
evidence needed to substantiate a claim 
for service connection for asbestosis.  

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims on 
appeal must be obtained for inclusion in 
the record.

In particular, as the veteran indicated 
that he received audiological testing 
while employed by a railroad company, 
the AMC/RO should seek to obtain 
relevant records in the possession of 
this railroad company.

3.  Contact the veteran to inquire as to 
what type of disability assistance he 
was awarded.  The AMC/RO should make 
reasonable efforts to obtain any 
relevant records.   If the AMC/RO 
receives a response that the veteran 
receives SSA disability benefits, 
contact SSA and obtain a copy of any 
decision(s) regarding the veteran's 
claim for disability benefits, as well 
as any medical records in its 
possession.

4.  Arrange for a VA audiology 
examination of the veteran to determine 
if he has a hearing loss disability in 
either ear and the approximate onset date 
or etiology of such hearing loss.  The 
claims file must be made available for 
review by the examiner.

After the completion of the audiological 
testing and review of the relevant 
evidence in the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 50 
percent or greater degree of probability) 
that any hearing loss that is present 
began during service or is causally 
related to any incident of active duty, 
to include exposure to excessive noise. 

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Schedule the veteran for a VA 
pulmonary examination by a physician 
knowledgeable in pulmonary disorders.  
The claim's file should be forwarded to 
the examiner.  Following a review of the 
relevant evidence in the claims file, 
obtaining the veteran's military and 
employment history, the clinical 
examination, and any tests that are 
deemed necessary, to include appropriate 
X-rays, which should be reviewed by a 
designated "B reader" radiologist (i.e., 
one certified by examination to read and 
grade asbestos films), the examiner 
should address the following questions:
	
a)  Does the veteran have a current 
diagnosis of asbestosis?  

b)  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any lung 
disease that is currently present 
began during service or is causally 
linked to any incident of active 
duty, to include exposure to 
asbestos?

The examiner is to note that VA 
recognizes that in cases where a veteran 
was exposed to asbestos during service 
the latent period varies from 10 to 45 or 
more years between the first exposure and 
development of a disease.  See M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section 
H, Paragraph 29.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

A copy of the "B reader's" report must be 
included in the claims file.

6.  Thereafter, the claims for service 
connection for bilateral hearing loss and 
asbestosis must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case. 

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).



